Title: Lambert Wickes to the American Commissioners, 15 April 1777
From: Wickes, Lambert
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


This letter speaks of preparations for a major American naval move, Wickes’s cruise in the Irish Sea. The commissioners had summoned him to Paris in mid-March, and out of their consultations had come the plan for the cruise. The tiny squadron was to consist of the Reprisal and a cutter, renamed the Dolphin, which had been intended for a packet and was now converted into a warship under Nicholson’s command. The idea of buying a frigate was dropped; but the brig Lexington had arrived with blank naval commissions from Congress, and Wickes’s suggestion here that she be added to his squadron was promptly accepted.
 
Gentlemen
Nantes April 15th, 1777
We Arrivd hear Late Last Wendnesday Night; and the Cutter Got up to pileren thursday and friday We Went on bord her in order to Give the Nessesary orders for fitting her. After Doing this We Went Down to Pain Beaf in order to procure All the American Seamen in our power. We Was tolerable Suckcesfull. We have Now Nine Americans Engaged Includeing Captn. Clarke and the Docktor. The Captn. and the Crue that Came from Haverdegrass in the Cutter is Inclined to Giv us Sum trouble but I Am in hopes We Shal be Able to take Such Measures as Will prevent them from Doing any Dammage. The Cutter is a fine Stout vessail And much Better than I Exspected She Would be for the purposes intended. We Shal mount her With: 10 Carage Guns And 12 Swivels and About 30 men. She is Now in the Carpenters Hands and I Am in hopes We Shall be Able to Get her fitt for Sea in 6 or 7 Days. I Shall Remain hear With Captn. Nicholson Until he Gets things in A fair Way and then Make the Best of my Way for L’Orient. I think our Little Squadren Would Receive a very Nessesary Addition of Streng if joind By Captn. Johnston of the Lexington if he is Not Distened for Any Particular Service or Cruize Would be Glad if he Would join me. I think you Would Do very Well to procure the Kings Pass for All persons Who Comes from parris to this With your Dispaches or Any other Urgent Business Where Dispach is Required. I think this hint Nessesary on Account of A Number of Delays that We met With from the postmasters and post Boys Comeing Down, and I Beleav We Should hardly Got here yet if We had not forced them to procead by Beating and hard Threats. From Gentlemen your Most Obligd Humble Servant
Lambt. Wickes
 
Addressed: To / The Honbl. Doctr. Benjamin Franklin / Paris.
Notation: Capt. Wickes April 15. 77. Nantes.
